DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group IV (61-63, 67-68, 71, 78-79, and 81) in the reply filed on 01/10/2022 is acknowledged. Applicant cancelled claims 1, 2, 4, 5, 8, 12, 20, 25, 26, 28, 44-46, 50, 51, 54, 83, 88-89, 92, 96, 106, 113, 117, 124, 127, 133, and 152-172. Applicant also added claims. Claims 61-63, 67-68, 71, 78-79, 81, and 173-180 are pending. Upon further consideration, a supplemental restriction is found to be necessary.
I. Claims 61 (in part), 62, 63 (in part), 67-68 (all in part), 71(in part), 78-79(all in part), and 81(in part), 134(in part), and 173-177 (all in part) drawn to a chimeric engulfment receptor (CER) comprising a single chain chimeric protein that comprises, an extracellular domain comprising a binding domain that binds to a pro-engulfment marker.
II. Claims 61 (in part), 63 (in part), 67-68 (all in part), 71 (in part), 78-79 (all in part), and 81 (in part), 134 (in part), and 173-177 (all in part),178-180 drawn to a chimeric engulfment receptor (CER) comprising a single chain chimeric protein that comprises, an extracellular domain comprising a binding domain that binds to a target antigen.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 

The species election submitted on 01/10/2022 as acknowledged and there is no further election of species required in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647